09-0467-ag
         Wu-Fan v. Holder
                                                                                        BIA
                                                                                 Schoppert, IJ
                                                                                A099 539 112
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of December, two thousand nine.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                      Circuit Judges.
11       _______________________________________
12
13       LIMING WU-FAN,
14                Petitioner,
15
16                          v.                                  09-0467-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23
24
25
 1   FOR PETITIONER:        Dehai Zhang, Flushing, NY.
 2
 3   FOR RESPONDENT:        Tony West, Assistant Attorney
 4                          General; Emily Anne Radford,
 5                          Assistant Director; Jesse Lloyd
 6                          Busen, Trial Attorney, Office of
 7                          Immigration Litigation, United
 8                          States Department of Justice,
 9                          Washington, DC.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED, that the petition for review

14   is DENIED.

15       Liming Wu-Fan, a native and citizen of the People’s

16   Republic of China, seeks review of a January 27, 2009 order

17   of the BIA, affirming the April 26, 2007 decision of

18   Immigration Judge (“IJ”) Douglas B. Schoppert, which denied

19   his application for asylum, withholding of removal, and

20   relief under the Convention Against Torture (“CAT”).   In re

21   Liming Wu-Fan, No. A099 539 112 (B.I.A. Jan. 27, 2009),

22   aff’g No. A099 539 112 (Immig. Ct. N.Y. City Apr. 26, 2007).

23   We assume the parties’ familiarity with the underlying facts

24   and procedural history of this case.

25       When the BIA agrees with the IJ’s conclusion that a

26   petitioner is not credible and, without rejecting any of the

27   IJ’s grounds for decision, emphasizes particular aspects of


                                  2
1    that decision, this Court reviews the IJ's decision

2    including the portions not explicitly discussed by the BIA.

3    Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

4    We “defer to an IJ’s credibility determination unless, from

5    the totality of the circumstances, it is plain that no

6    reasonable fact-finder could make such an adverse

7    credibility ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162,

8    167 (2d Cir. 2008).     For asylum applications governed by the

9    REAL ID Act, the agency may, considering the totality of the

10   circumstances, base a credibility finding on an asylum

11   applicant’s demeanor, the plausibility of his or her

12   account, and inconsistencies, inaccuracies, or falsehoods in

13   his or her statements, without regard to whether they go “to

14   the heart of the applicant’s claim.”     8 U.S.C.

15   § 1158(b)(1)(B)(iii).

16       Substantial evidence supports the agency’s adverse

17   credibility determination.     In finding Wu-Fan not credible,

18   the IJ reasonably relied on the striking similarities

19   between Wu-Fan’s asylum statement and a letter he submitted

20   from his father, which had purportedly been prepared

21   independently.   For example, the IJ identified the paragraph

22   in Wu-Fan’s statement beginning “the good time didn’t last


                                     3
1    long, on 7/22/1999, the Chinese Government defined FaLunGong

2    as an evil religion . . .” as almost identical to his

3    father’s statement at the paragraph beginning “[t]he good

4    time didn’t last long, on July 22, 1999, the Chinese

5    government defined FalunGong as an evil religion . . . .”

6    The IJ also identified the paragraphs in each statement

7    beginning “on July 2005, since it was Sunday . . .” as

8    strikingly similar.     As we have stated, “striking

9    similarities between affidavits are an indication that the

10   statements are ‘canned,’” and as such, undermine an

11   applicant’s credibility.     Mei Chai Ye v. U.S. Dep’t of

12   Justice, 489 F.3d 517, 526 (2d Cir. 2007); see also Surinder

13   Singh v. BIA, 438 F.3d at 145, 148 (2d Cir. 2006).

14   Moreover, the agency reasonably declined to credit Wu-Fan’s

15   explanations for these similarities, noting that it would be

16   impossible for independently prepared statements to be

17   virtually identical.     See Majidi v. Gonzales, 430 F.3d 77,

18   80-81 (2d Cir. 2005).

19       The agency also relied on the inconsistency between Wu-

20   Fan’s testimony that his father’s letter had been sent

21   “directly” by his father, who lives in Fujian province, and

22   an envelope in the record suggesting that certain documents


                                     4
1    had been sent from Hong Kong.       Although Wu-Fan offers a

2    plausible explanation for the discrepancy in his brief to

3    this Court, he made no such argument before the BIA.          We

4    will not consider his explanation in the first instance.

5    See Lin Zhong v. U.S. Dept. of Justice, 480 F. 3d 104, 107

6    (2d Cir. 2007).

7        Finally, the agency relied on a discrepancy between Wu-

8    Fan’s testimony that when practicing Falun Gong, one must

9    face east, and evidence in the record suggesting that one

10   may face in any direction.     That Wu-Fan lacked this level of

11   doctrinal knowledge was an insufficient basis upon which to

12   doubt his credibility.   See Yose Rizal v. Gonzales, 442 F.3d

13   84, 90 (2d Cir. 2006).   Nonetheless, this erroneous finding

14   does not necessitate remand.     See Xiao Ji Chen v. U.S. Dept.

15   of Justice, 471 F.3d 315, 338 (2d Cir. 2006); see also Li

16   Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 111 (2d Cir.

17   2006).   The agency’s overall credibility determination was

18   reasonable considering the totality of the circumstances.

19   8 U.S.C. § 1158(b)(1)(B)(iii).       Thus, because the only

20   evidence of a threat to Wu-Fan’s life or freedom depended on

21   his credibility, the agency’s denial of Wu-Fan’s application

22   for asylum, withholding of removal, and CAT relief was


                                     5
1   proper.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2   2006).

3       For the foregoing reasons, the petition for review is

4   DENIED.   Having completed our review, we DISMISS the

5   petitioner's pending motion for a stay of removal as moot.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk
8
9                               By:___________________________




                                  6